
	
		II
		109th CONGRESS
		2d Session
		S. 3868
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to encourage the most polluted
		  areas in the United States to attain clean air standards.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Air Attainment Enforcement
			 Act.
		2.Imposition of
			 sanctionsSection 179 of the
			 Clean Air Act (42 U.S.C. 7509) is amended—
			(1)in subsection
			 (a), by striking For any implementation and inserting
			 Except as provided in subsection (e), for any implementation;
			 and
			(2)by adding at the
			 end the following:
				
					(e)Sanctions for
				covered areas
						(1)Definition of
				covered areaIn this subsection, the term covered
				area means any area that is classified as—
							(A)a
				PM2.5 nonattainment area under—
								(i)the final rule
				entitled Air Quality Designations and Classifications for the Fine
				Particles (PM2.5) National Ambient Air Quality Standards (70 Fed. Reg.
				944 (January 5, 2005)); or
								(ii)any final
				nonattainment designation promulgated pursuant to the final version of the
				proposed rule entitled National Ambient Air Quality Standards for
				Particulate Matter, Part II (71 Fed. Reg. 2620 (January 17, 2006));
				and
								(B)a Serious,
				Severe, or Extreme Area for ozone nonattainment under the final rule entitled
				Air Quality Designations and Classifications for the 8-Hour Ozone
				National Ambient Air Quality Standards; Early Action Compact Areas With
				Deferred Effective Dates (69 Fed. Reg. 23858 (April 30, 2004)).
							(2)Sanctions
				applicable to covered areasIf a State in which a covered area is
				located does not submit an implementation plan in accordance with, or otherwise
				fails to comply with, subsection (a)—
							(A)the Administrator
				shall not have the discretion to select whether sanctions under paragraph (1)
				or (2) of subsection (b) will be imposed on the covered area; and
							(B)the Administrator
				shall impose on the covered area the highway and emission offset sanctions
				described in paragraphs (1) and (2), respectively, of subsection (b), except
				that, with respect to the emission offset requirements described in subsection
				(b)(2), the ratio of emission reductions to increased emissions applicable to
				the covered area shall be 5 to
				1.
							.
			3.Enforcement for
			 select areas for failure to attain
			(a)OzoneSection 185 of the Clean Air Act (42 U.S.C.
			 7511d) is amended—
				(1)by striking the
			 section designation and heading and inserting the following:
					
						185.Enforcement
				for select areas for failure to
				attain
						;
				(2)in the first
			 sentence of subsection (a), by striking Each implementation and
			 inserting Except as provided in subsection (f), each
			 implementation; and
				(3)by adding at the
			 end the following:
					
						(f)Ozone
				attainment in covered areas
							(1)DefinitionsIn
				this subsection:
								(A)Attainment
				yearThe term attainment year, with respect to a
				covered area, means the calendar year during which the covered area is required
				to attain the standard for ozone described in the final rule.
								(B)Baseline
				quantityThe term baseline quantity means, for any
				attainment year, the lesser of—
									(i)the quantity of
				actual VOC or NOx  emissions of a stationary source;
				or
									(ii)(I)the quantity of VOC or
				NOx emissions allowed under a permit applicable to a
				stationary source; or
										(II)if no such permit has been issued for
				the attainment year, the quantity of those emissions allowed under the
				applicable State implementation plan during the attainment year.
										(C)Covered
				areaThe term covered area has the meaning given the
				term in section 179(e).
								(D)Final
				ruleThe term final rule means the final rule
				entitled Air Quality Designations and Classifications for the 8-Hour
				Ozone National Ambient Air Quality Standards; Early Action Compact Areas With
				Deferred Effective Dates (69 Fed. Reg. 23858 (April 30, 2004)).
								(2)Implementation
				plan revision
								(A)In
				generalEach implementation plan revision required under
				subsection (c), (d), or (e) of section 182 (relating to the attainment plans
				for Serious, Severe, and Extreme Areas, respectively) shall—
									(i)provide that, if
				the area to which the plan revision applies is a covered area, each major
				stationary source that emits VOCs or NOx and that is
				located in the covered area shall pay to the Administrator a fee in an amount
				calculated under subparagraph (B) as a penalty for the failure to attain the
				standard for ozone by the applicable attainment date specified in the final
				rule; and
									(ii)include
				procedures for the assessment and collection of those fees.
									(B)Amount of
				feeThe amount of a fee paid under this subsection for each ton
				of VOCs or NOx emitted by a major stationary source in a
				covered area in nonattainment during a calendar year in excess of 70 percent of
				the baseline quantity shall be (based on classifications of Serious, Severe,
				and Extreme Areas in effect as of December 31, 2006, and as adjusted annually
				in accordance with section 502(b)(3)(B)(v)) (relating to inflation
				adjustment)—
									(i)with respect to a
				ton of VOCs—
										(I)in a Serious
				Area, $10,000;
										(II)in a Severe
				Area, $20,000; and
										(III)in an Extreme
				Area, $30,000; and
										(ii)with respect to
				a ton of NOx, $5,000, regardless of whether the
				NOx is emitted in a Serious, Severe, or Extreme
				Area.
									(3)Penalties for
				failure to make progress toward attainment in covered areas
								(A)In
				generalUpon approval of a State implementation plan that covers
				a covered area, and annually thereafter until the applicable deadline by which
				the covered area is required to achieve attainment, as specified in section
				181(a) and as updated by the final rule, the Administrator shall determine, in
				accordance with subparagraph (B), whether the covered area is making progress
				that is sufficient to enable the covered area to achieve attainment by that
				deadline.
								(B)Determination
				of progressThe Administrator shall not determine under
				subparagraph (A) that a covered area is making sufficient progress toward
				achieving attainment for any calendar year unless the Administrator determines,
				at a minimum, that the covered area has achieved a reduction in the aggregate
				quantity of VOCs or NOx emitted in the covered area for
				the calendar year that is equal to or greater than the product obtained by
				multiplying—
									(i)the aggregate
				quantity, in tons, of the VOC or NOx emission
				reductions, respectively, that are required, during the period beginning on the
				date of the determination by the Administrator and ending on the applicable
				date referred to in subparagraph (A), to achieve attainment; by
									(ii)the quotient
				obtained by dividing—
										(I)the number of
				months, rounded to the nearest month, between the date of submission of the
				State implementation plan applicable to the covered area and the date of the
				determination by the Administrator; by
										(II)the number of
				months, rounded to the nearest month, between the date of submission of that
				State implementation plan and the applicable attainment date referred to in
				subparagraph (A).
										(C)Imposition of
				penaltiesIf the Administrator determines under this paragraph
				that a covered area is not making sufficient progress to enable the covered
				area to achieve attainment by the applicable deadline referred to in
				subparagraph (A), the Administrator shall—
									(i)for the first
				calendar year for which the determination is made, impose on each major
				stationary source located in the covered area a penalty in an amount that is
				equal to 10 percent of the amount of the fee that, based on whether the major
				stationary source is located in a Serious, Severe, or Extreme Area, would be
				paid by the major stationary source under paragraph (2)(B) for failure to meet
				a national primary ambient air quality standard for ozone by the deadline
				referred to in subparagraph (A); and
									(ii)for each
				subsequent calendar year until the deadline referred to in subparagraph
				(A)—
										(I)reevaluate the
				progress being made by the covered area toward achieving attainment by the
				deadline referred to in subparagraph (A); and
										(II)if the
				Administrator determines that the covered area is not making sufficient
				progress, impose on each major stationary source located in the covered area a
				penalty in an amount that is equal to the sum of the penalty imposed on the
				same class (with respect to location in a Serious, Severe, or Extreme Area) of
				major stationary source under clause (i) and the product obtained by
				multiplying—
											(aa)5
				percent of the fee that, based on whether the major stationary source is
				located in a Serious, Severe, or Extreme Area, would be paid by the major
				stationary source under paragraph (2)(B) for failure to meet a national primary
				ambient air quality standard for ozone by the deadline referred to in
				subparagraph (A); and
											(bb)the number of
				calendar years for which the covered area has been previously determined not to
				have made sufficient progress under this paragraph as of the date of the
				determination by the Administrator (excluding the determination for the current
				calendar year).
											(D)Suspension of
				penaltiesIf the Administrator determines under this paragraph
				that a covered area that was determined not to be making sufficient progress
				toward attainment under this paragraph for a preceding calendar year is making
				sufficient progress toward attainment for the current calendar year, the
				Administrator shall suspend the imposition of penalties on major stationary
				sources located in the covered area for the current calendar
				year.
								.
				(b)Particulate
			 matterSection 188 of the Clean Air Act (42 U.S.C. 7513) is
			 amended by adding at the end the following:
				
					(g)Particulate
				matter attainment in covered areas
						(1)DefinitionsIn
				this subsection:
							(A)Attainment
				yearThe term attainment year, with respect to a
				covered area, means the calendar year during which the covered area is required
				to attain the standard for PM2.5 described in the final
				rules.
							(B)Baseline
				quantityThe term baseline quantity means, for any
				attainment year, the lesser of—
								(i)the quantity of
				actual PM2.5 emissions of a stationary source; or
								(ii)(I)the quantity of
				PM2.5 emissions allowed under a permit applicable to a
				stationary source; or
									(II)if no such permit has been issued for
				the attainment year, the quantity of those emissions allowed under the
				applicable State implementation plan during the attainment year.
									(C)Covered
				areaThe term covered area has the meaning given the
				term in section 179(e).
							(D)Final
				rulesThe term final rules means—
								(i)the final rule
				entitled Air Quality Designations and Classifications for the Fine
				Particles (PM2.5) National Ambient Air Quality Standards (70 Fed. Reg.
				944 (January 5, 2005)); and
								(ii)the final
				version of the proposed rule entitled National Ambient Air Quality
				Standards for Particulate Matter, Part II (71 Fed. Reg. 2620 (January
				17, 2006)).
								(E)PM2.5The
				term PM2.5 means particulate matter the
				aerodynamic diameter of which is less than or equal to 2.5 micrometers.
							(2)Implementation
				plan revision
							(A)In
				generalEach implementation plan revision required under section
				110 shall—
								(i)provide that, if
				the area to which the plan revision applies is a covered area, each major
				stationary source that emits PM2.5 and that is located
				in the covered area shall pay to the Administrator a fee in an amount
				calculated under subparagraph (B) as a penalty for the failure to attain the
				standard for PM2.5 in the final rules by the applicable
				attainment date specified in the final rules; and
								(ii)include
				procedures for the assessment and collection of those fees.
								(B)Amount of
				feeThe amount of a fee paid under this subsection for each ton
				of PM2.5 emitted by a major stationary source in a
				covered area in nonattainment during a calendar year in excess of 70 percent of
				the baseline quantity shall be, as adjusted annually in accordance with section
				502(b)(3)(B)(v) (relating to inflation adjustment), $50,000.
							(3)Penalties for
				failure to make progress toward attainment in covered areas
							(A)In
				generalUpon approval of a State implementation plan that covers
				a covered area, and annually thereafter until the applicable deadline by which
				the covered area is required to achieve attainment, as specified in the final
				rules, the Administrator shall determine, in accordance with subparagraph (B),
				whether the covered area is making progress that is sufficient to enable the
				covered area to achieve attainment by that deadline.
							(B)Determination
				of progressThe Administrator shall not determine under
				subparagraph (A) that a covered area is making sufficient progress toward
				achieving attainment for any calendar year unless the Administrator determines,
				at a minimum, that the covered area has achieved a reduction in the aggregate
				quantity of PM2.5 emitted in the covered area for the
				calendar year that is equal to or greater than the product obtained by
				multiplying—
								(i)the aggregate
				quantity, in tons, of the PM2.5 emission reductions that
				are required, during the period beginning on the date of the determination by
				the Administrator and ending on the applicable date referred to in subparagraph
				(A), to achieve attainment; by
								(ii)the quotient
				obtained by dividing—
									(I)the number of
				months, rounded to the nearest month, between the date of submission of the
				State implementation plan applicable to the covered area and the date of the
				determination by the Administrator; by
									(II)the number of
				months, rounded to the nearest month, between the date of submission of that
				State implementation plan and the applicable attainment date referred to in
				subparagraph (A).
									(C)Imposition of
				penaltiesIf the Administrator determines under this paragraph
				that a covered area is not making sufficient progress to enable the covered
				area to achieve attainment by the applicable deadline referred to in
				subparagraph (A), the Administrator shall—
								(i)for the first
				calendar year for which the determination is made, impose on each major
				stationary source located in the covered area a penalty in an amount that is
				equal to 10 percent of the amount of the fee that would be paid by the major
				stationary source under paragraph (2)(B) for failure to meet a national primary
				ambient air quality standard for PM2.5 by the deadline
				referred to in subparagraph (A); and
								(ii)for each
				subsequent calendar year until the deadline referred to in subparagraph
				(A)—
									(I)reevaluate the
				progress being made by the covered area toward achieving attainment by the
				deadline referred to in subparagraph (A); and
									(II)if the
				Administrator determines that the covered area is not making sufficient
				progress, impose on each major stationary source located in the covered area a
				penalty in an amount that is equal to the sum of the penalty imposed on the
				same class of major stationary source under clause (i) and the product obtained
				by multiplying—
										(aa)5
				percent of the fee that would be paid by the major stationary source under
				paragraph (2)(B) for failure to meet a national primary ambient air quality
				standard for PM2.5 by the deadline referred to in
				subparagraph (A); and
										(bb)the number of
				calendar years for which the covered area has been previously determined not to
				have made sufficient progress under this paragraph as of the date of the
				determination by the Administrator (excluding the determination for the current
				calendar year).
										(D)Suspension of
				penaltiesIf the Administrator determines under this paragraph
				that a covered area that was determined not to be making sufficient progress
				toward attainment under this paragraph for a preceding calendar year is making
				sufficient progress toward attainment for the current calendar year, the
				Administrator shall suspend the imposition of penalties on major stationary
				sources located in the covered area for the current calendar
				year.
							.
			
